WEIS, Circuit Judge,
concurring.
When New Jersey was required to find a new method of financing its educational system, it chose to impose a graduated income tax. In formulating the levy, the legislature recognized that parents who send their sons and daughters to nonpublic schools spare the state and its taxpayers the not inconsiderable expense of educating these children — a cost that would otherwise be incurred in fulfilling the state’s obligation to provide a free primary and secondary education. Consequently, those parents were found to be entitled to special consideration under the new educational tax statute. They were allowed to exclude $1,000 from their gross income for each child in attendance at a nonpublic school. As the majority opinion details, other provisions have not been challenged by the plaintiffs, who have singled out for attack the exemption to parents of children attending nonpublic grade and high school.
It bears repeating that what is involved here is not a grant of money or other form of direct aid to nonpublic schools. It is simply an exclusion of an amount of money from gross income resulting in a lowering of the parents’ tax bill. In the ease of a parent earning $20,000, the total savings would be $20 — certainly a trivial amount compared to what it would cost New Jersey to educate a child in the public school system.
Plaintiffs’ objection to this tax measure is that it advances religion because most of the nonpublic schools are sectarian. The argument is that the parent is rewarded for sending his children to nonpublic schools, thus representing a charge made upon the state for the purpose of promoting religious education. Committee for Public Education v. Nyquist, 413 U.S. 756, 790-91, 93 S.Ct. 2955, 2974, 2975, 37 L.Ed.2d 948 (1973). It is easy to fault this reasoning, both in its theoretical premises as well as its unrealistic point of view, but extended discussion would accomplish little at this point. I have great difficulty, however, in understanding why the exclusion here is more of an aid to religion than a direct contribution to a church, synagogue, temple or mosque which is deductible under the Internal Revenue Code. See 1. R.C. § 170, 26 U.S.C. § 170 (1976). It is all the more puzzling because the benefits the state receives from the continued operation of a congregation are not as directly recognizable nor financially calculable as the education received by nonpublic school children.
Although New Jersey has no obligation to furnish religious facilities to its citizens, indeed is prohibited from doing so, it has assumed the responsibility of educating its children. Yet the state’s financial burden is lessened whenever parents send their child to a nonpublic school. There is therefore more justification for permitting the school tax deduction than the charitable deduction, at least from the standpoint of advancing the governmental interest.
Aside from this inconsistency,1 doctrinal variances also may be found in recent Establishment Clause pronouncements of the Supreme Court. Certainly, the property tax exemption at issue in Walz v. Tax Commission, 397 U.S. 664, 90 S.Ct. 1409, 25 L.Ed.2d 697 (1970), produced a direct and measurable benefit to religious organizations, but that was not enough to require invalidity. Here, by contrast, the benefit is indirect and uncertain.
An analysis of the cases touching upon state assistance to nonpublic schools could proceed at length, but would merely illustrate the lack of a principled and logical thread. The reality is that the Supreme Court has marked out a series of boundaries and points of departure on an ad hoc basis.2 *522Thus, school books may be loaned to pupils, Board of Education v. Allen, 392 U.S. 236, 88 S.Ct. 1923, 20 L.Ed.2d 1060 (1968), but weather charts may not, Wolman v. Walter, 433 U.S. 229, 97 S.Ct. 2593, 53 L.Ed.2d 714 (1977). Busses may be provided to allow for transportation of pupils to school, Everson v. Board of Education, 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947), but not for field trips to courthouses or museums, Wolman v. Walter, supra. Financial aid for the construction of buildings may be given to colleges, Tilton v. Richardson, 403 U.S. 672, 91 S.Ct. 2091, 29 L.Ed.2d 790 (1971), but grants to provide needed maintenance to parochial schools in slum neighborhoods are forbidden, Committee for Public Education v. Nyquist, supra.
In many of the opinions in this area, I am struck by the frequent use of the metaphor that the first amendment was intended to erect a “wall” between church and state. E.g., Committee for Public Education v. Nyquist, supra at 761, 93 S.Ct. 2955; Everson v. Board of Education, supra at 16, 67 S.Ct. 504. Insofar as this concept expresses a guiding principle for constitutional adjudication, I find it unfortunate and historically inaccurate.
My first reservation is semantical. So often a wall implies fear and hostility, as the infamous structure separating East and West Berlin so dramatically demonstrates. No such emotions should dominate the relationship between government and religion and the use of a metaphor that encourages such concepts is not desirable.
A more fundamental objection, however, is grounded in the history of the Establishment Clause. Although an accurate description of the Framers’ intent is beyond our grasp,3 it is dubious that the Madisonian-Jeffersonian concept of absolute separation was widely accepted by the draftsmen. See 2 J. Story, Commentaries on the Constitution of the United States §§ 1871-1879 (5th ed. 1891).
Commenting upon the checkered constitutional history of the Establishment Clause, one scholar has noted:
“[I]t remains at best ironic and at worst perverse to appeal to the history of the establishment clause to strike at practices only remotely resembling establishment in any core sense of the concept.” L. Tribe, American Constitutional Law § 14 — 3 at 819 (1978).
Yet, that is what has been done in using the “wall” concept to justify a policy of judicial hostility towards state aid to nonpublic schools.
Perhaps a more accurate appraisal of the purpose of the first amendment is that the state is to be neutral in its relationship with religion. And so if a particular legislative enactment, particularly in the field of taxation, provides clearly observable secular benefits, then religious institutions should not be barred solely because of their status. See Walz v. Tax Commission, supra; Giannella, Religious Liberty, Nonestablishment, and Doctrinal Development: Part II. The Nonestablishment Principle, 81 Harv.L.Rev. 513, 544-54 (1968).
Finally, constitutional adjudication requires that the courts read a particular clause with its historical context in mind, lest the fears and prejudices of an earlier age serve to distort the problems of today. As Justice Powell, who wrote the Nyquist opinion, noted some four years later:
“It is important to keep these issues in perspective. At this point in the 20th century we are quite far removed from the dangers that prompted the Framers to include the Establishment Clause in the Bill of Rights. See Walz v. Tax Comm’n, 397 U.S. 664, 668 [90 S.Ct. 1409, 25 L.Ed.2d 697] (1970). The risk of significant religious or denominational con*523trol over our democratic processes — or even of deep political division along religious lines — is remote, and when viewed against the positive contributions of sectarian schools, any such risk seems entirely tolerable in light of the continuing oversight of this Court. Our decisions have sought to establish principles that preserve the cherished safeguard of the Establishment Clause without resort to blind absolutism.” Wolman v. Walter, supra 433 U.S. at 263, 97 S.Ct. at 2613 (Powell, J., concurring in part, dissenting in part).
These cases require a realistic approach, not an exaggerated response to nonexistent threats. Simple justice would require that the court honor the decision of the New Jersey legislature where the quid pro quo weighs heavily in favor of the state. But as the majority correctly concludes, the narrow legal issue in this case is whether Nyquist or Walz governs. Although it seems to me that the dissenters have far the better of it in the Nyquist opinions, I cannot in all intellectual honesty say that case differs from the one sub judice. I am bound to follow the holding of the majority of the Supreme Court and I therefore concur, albeit reluctantly, in the judgment of the court.

. Although the Court has yet to pass on the constitutionality of the charitable deduction, see Committee for Public Education v. Nyquist, supra at 790 n.49, 93 S.Ct. 2955, the practice’s long history and widespread social acceptance would seem to point towards its validity, see Helvering v. Bliss, 293 U.S. 144, 147, 55 S.Ct. 17, 79 L.Ed. 246 (1934).


. See Young, Constitutional Validity of State Aid to Pupils in Church Related Schools — Internal Tension between the Establishment and Free Exercise Clauses, 30 Ohio St. L.J. 783 (1977).


. The debates themselves are inconclusive. See generally 2 B. Schwartz, The Bill of Rights: A Documentary History 1051-52, 1088-90 (1971).